Exhibit 10.12(a)



EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT dated as of October 30, 2001, by and between ROCKRESORTS
INTERNATIONAL, LLC, a Delaware limited liability company ("ROCKRESORTS") and
Edward Mace (hereinafter referred to as "EXECUTIVE").

RECITALS

1. ROCKRESORTS desires to employ EXECUTIVE to render services to it for the
period and upon the terms and conditions provided for in this Agreement; and

2. EXECUTIVE wishes to serve in the employ of ROCKRESORTS for its benefit for
the period and upon the terms and conditions provided for in this Agreement.

COVENANTS

NOW, THEREFORE, the parties hereto agree as follows:

    Employment
    .
     a. ROCKRESORTS hereby employs EXECUTIVE to serve as President of
        ROCKRESORTS (and President of "Vail Resorts Lodging Company," as a d/b/a
        of ROCKRESORTS) on the terms and conditions set forth herein. In such
        capacity, EXECUTIVE shall have the responsibilities and authority to
        direct all facets of the branded hospitality operations of ROCKRESORTS,
        all facets of the non-branded hospitality operations of Vail Resorts,
        Inc. and its subsidiaries, all facets of the operations of the Vail
        Marriott (located in Vail, Colorado), and such other things normally
        associated with and not inconsistent with such position, subject to the
        supervision and control of the Board of ROCKRESORTS (the "Board") and
        the Chairman of the Board of ROCKRESORTS (the "Chairman").
     b. EXECUTIVE accepts employment by ROCKRESORTS and agrees that, during the
        term of his employment, he will devote substantially all his time during
        normal business hours and best efforts to the performance of his duties
        hereunder, which duties shall be performed in an efficient and competent
        manner and to the best of his ability. EXECUTIVE further agrees that,
        during the term of this Agreement, he will not, without the prior
        written consent of the Chairman, directly or indirectly engage in any
        manner in any business or other endeavor, either as an owner, employee,
        officer, director, independent contractor, agent, partner, advisor, or
        in any other capacity calling for the rendition of his personal
        services, except EXECUTIVE may continue to serve as a director of BRE
        Properties and/or hold other reasonable outside directorships so long as
        the same does not interfere with the performance of his duties or create
        a conflict of interest under this Agreement. The restriction in this
        paragraph will not preclude EXECUTIVE from having passive investments,
        and devoting reasonable time to the supervision thereof (so long as such
        does not create a conflict of interest or interfere with EXECUTIVE's
        obligations hereunder), in any business or enterprise which is not in
        competition with any business or enterprise of ROCKRESORTS or any of its
        subsidiaries or affiliates (collectively, the "Companies"), nor will the
        restriction in this paragraph restrict EXECUTIVE from devoting
        reasonable time to personal activities or endeavors (so long as such
        does not create a conflict of interest or interfere with EXECUTIVE's
        obligations hereunder).
     c. EXECUTIVE shall be a non-voting member of the Board. EXECUTIVE shall
        report directly to the Chairman. The primary place of business of
        ROCKRESORTS shall be Denver, Colorado, and accordingly, EXECUTIVE shall
        keep his primary place of business in Denver, Colorado, with
        approximately 80% of his time to be based in Denver and approximately
        20% to be based in Vail and Avon, Colorado and environs, with such minor
        fluctuations in such division between Denver and the Vail area from time
        to time as may be appropriate and allowing for such times as EXECUTIVE
        in the performance of his duties hereunder needs to devote for business
        travel for the operation and development of the business of ROCKRESORTS.
    
    Compensation
    .
    
    For all services rendered by EXECUTIVE to or on behalf of the Companies,
    ROCKRESORTS shall provide to EXECUTIVE, subject to any and all withholdings
    and deductions required by law, the following:
    
    Base Salary
    . EXECUTIVE shall receive regular compensation at the initial rate of
    $375,000.00 (the "Base Salary"), payable in accordance with the normal
    payroll practices of ROCKRESORTS. Executive's Base Salary shall be reviewed
    annually by the Chairman of the Board. Any increases or decreases in such
    Base Salary shall be at the discretion of the Chairman, and EXECUTIVE
    acknowledges that the Chairman and the Board are not obligated to make any
    increases. Executive's Base Salary shall not be lowered from the initial
    Base Salary set forth above during the term of this Agreement without his
    written consent.
    Bonuses, Stock Options, etc
    . EXECUTIVE shall also be considered annually for bonuses (with a target of
    50% up to a maximum of 65% of salary), and/or stock options based upon his
    performance in light of objectives established by the Chairman, it being
    understood that any such awards are at the discretion of the Chairman. In
    the first year of the term of this Agreement, any bonus shall be based on
    such criteria as may be established by the Chairman after consultation with
    EXECUTIVE, and in any year thereafter, any bonus shall be based on such
    financial performance criteria as may be established by the Chairman after
    consultation with EXECUTIVE.
    
    Notwithstanding the above, EXECUTIVE shall be granted the option to buy
    100,000 shares of common stock of Vail Resorts, Inc. through the Vail
    Resorts, Inc. 1999 Long Term Incentive and Share Award Plan or other
    available equity plan (" Option Plan") upon terms as specifically set forth
    in the Vail Resorts, Inc.'s standard stock option agreement, which terms
    shall include vesting over three years (with the first anniversary being the
    first anniversary of the start date of EXECUTIVE and an exercise price equal
    to the closing market price on the start date; the stock option agreement
    shall provide that all outstanding options of the initial grant shall vest
    automatically upon a change of control of ROCKRESORTS. For this purpose, a
    "change of control of ROCKRESORTS" shall be defined as occurring when a
    person or entity other than Vail Associates, Inc. (or any successor) or its
    affiliates acquires any of the following: (i) direct ownership of more than
    50% of the outstanding voting stock of Vail RR, Inc., the parent corporation
    of ROCKRESORTS, entitled to vote for the election of directors generally, or
    (ii) direct ownership of more than 50% of the outstanding Class A membership
    interests in ROCKRESORTS, or (iii) all or substantially all of the assets of
    ROCKRESORTS from ROCKRESORTS.
    
    EXECUTIVE shall be eligible to participate in annual option grant(s), if
    any, made by the Board of Vail Resorts, Inc. under the Option Plan at an
    exercise price equal to the closing market price on the day of the grant, if
    made by the Board, all subject to the terms of the applicable stock option
    agreement.
    
    Insurance
    . EXECUTIVE shall also receive, at ROCKRESORTS's expense, health, medical,
    dental, long-term disability and life insurance pursuant to such plans as
    are from time to time adopted by the Board and as are available to or
    substantially equivalent to those insurance benefits available to Vail
    Resorts, Inc. senior executives generally.
    Expense Reimbursement; Club Memberships
    . EXECUTIVE shall have a travel and entertainment budget which is reasonable
    in light of his position and responsibilities and shall be reimbursed for
    all reasonable business-related travel and entertainment expenses incurred
    by him thereunder upon submission of appropriate documentation thereof.
    EXECUTIVE shall be entitled to the use of ROCKRESORTS' products and services
    at no charge to EXECUTIVE, except as with respect to any personal incidental
    charges.
    
    EXECUTIVE shall also, subject to applicable rules in effect from time to
    time, be entitled during the term of employment to the benefits of a family
    membership at the Beaver Creek Club and Red Sky Ranch Golf Club, provided
    that EXECUTIVE shall not actually be a member of such Clubs and in no event
    shall EXECUTIVE be entitled to any claim of reimbursement for any initiation
    or similar fees. EXECUTIVE shall be solely responsible for the payment of
    any and all charges incurred at such facility(s), except only the payment of
    regular dues, which EXECUTIVE shall not be obligated to pay. In addition,
    EXECUTIVE shall receive the standard ski season benefits on the same terms
    afforded from time to time to Vail Resorts, Inc. senior executives generally
    (e.g. season ski pass).
    
    Relocation Reimbursement
    . ROCKRESORTS shall reimburse EXECUTIVE for all reasonable and customary
    documented relocation and moving expenses. Reimbursement shall be made to
    EXECUTIVE within 20 days of written request therefor accompanied by
    appropriate documentation of such expenses, and shall include repayment of
    (i) all reasonable costs of moving furniture and other possessions
    (including up to 2 automobiles) from two existing residences in California,
    and (ii) the cost of up to two coach class airfares per week through March
    2002 for EXECUTIVE and his spouse to commute and travel between the greater
    San Francisco and Denver areas, and (iii) all costs incurred by EXECUTIVE in
    selling his primary residence in the San Francisco area, including brokers'
    commissions (up to 6% of sales price), legal fees and other customary
    closing costs (e.g. title insurance ).
    Housing Addendum
    . Substantially contemporaneously herewith, EXECUTIVE and ROCKRESORTS shall
    enter into an Addendum to this Agreement related to certain housing matters,
    which shall include a commitment by ROCKRESORTS to invest up to 50% of the
    purchase price of a residence not to exceed $900,000.00, upon EXECUTIVE'S
    request.
    
    Term and Termination
    .
    Term and Renewal
    . The "Effective Date" of this Agreement shall be October 25, 2001. Unless
    terminated earlier, as hereinafter provided, the term of this Agreement
    shall be for the period commencing with the Effective Date and continuing
    through October 25, 2003; provided, however, that unless either ROCKRESORTS
    or EXECUTIVE gives written notice of non-renewal to the other not less than
    120 days prior to the then-current scheduled expiration date, this Agreement
    shall thereafter be automatically renewed for successive one-year periods.
    Termination for Cause
    . ROCKRESORTS, may terminate this Agreement at any time for cause by giving
    EXECUTIVE written notice specifying the effective date of such termination
    and the circumstances constituting such cause. For purposes of this
    Agreement, "cause" shall mean (i) any conduct involving dishonesty, gross
    negligence, gross mismanagement, the unauthorized disclosure of confidential
    information or trade secrets which has a material detrimental impact on the
    reputation, goodwill or business position of any of the Companies; (ii)
    gross obstruction of business operations or illegal or disreputable conduct
    by EXECUTIVE which materially impairs the reputation, goodwill or business
    position of any of the Companies, including acts of unlawful sexual
    harassment; or (iii) any action involving a material breach of the terms of
    the Agreement including, without limitation after 15 days' written notice
    and opportunity to cure to the Board's satisfaction, material inattention to
    or material neglect of duties. In the event of a termination for cause,
    EXECUTIVE shall be entitled to receive only his then-current Base Salary
    through the date of such termination and any fully vested stock options or
    shares and other applicable benefits generally available to terminated
    senior executives at Vail Resorts, Inc. (not to be deemed to include
    severance payments or salary continuation). Further, EXECUTIVE acknowledges
    that in the event of such a termination for cause, he shall not be entitled
    to receive any bonus for the year of termination.
    Termination Without Cause or Non-Renewal
    . ROCKRESORTS may terminate this Agreement at any time without cause, by
    giving EXECUTIVE written notice specifying the effective date of such
    termination. In the event of a termination without cause, or if ROCKRESORTS
    gives notice of non-renewal of this Agreement as provided in Section 3(a),
    and provided that EXECUTIVE executes a written release in connection with
    such termination substantially in the form attached hereto as Annex I (the
    "Release"), EXECUTIVE shall be entitled to receive (i) his then-current Base
    Salary through the date of such termination or non-renewal, (ii) in the
    event that the applicable Chairman of the Board-established performance
    targets for the year are achieved, a pro-rated bonus for the portion of the
    year in which such termination or non-renewal occurs, which pro-rated bonus
    shall be payable in the same form and at the same time as bonus payments are
    made to Vail Resorts, Inc.'s senior executives generally, (iii) continuation
    of his then-current Base Salary through the first 18 months of the date of
    termination or non-renewal (unless such termination without cause takes
    place within the first 6 months of this Agreement, then such Base Salary
    continuation shall continue through the first 24 months of the date of
    termination), and (iv) any fully vested stock options or shares.
    Termination By Executive For Good Reason
    . EXECUTIVE shall be entitled to terminate this Agreement at any time for
    good reason by giving ROCKRESORTS not less than ninety (90) days prior
    written notice. For purposes of this Agreement, "good reason" shall mean (i)
    ROCKRESORTS shall breach its obligations hereunder in any material respect
    and shall fail to cure such breach within 60 days following written notice
    thereof from EXECUTIVE, (ii) ROCKRESORTS shall decrease EXECUTIVE's then
    current Base Salary without his consent and/or (iii) ROCKRESORTS shall
    effect a material diminution in EXECUTIVE's reporting responsibilities,
    titles, authority, offices or duties as in effect immediately prior to such
    change. In such event, provided that EXECUTIVE has executed the Release,
    EXECUTIVE shall be entitled to receive (w) his then-current Base Salary
    through the date of such termination, (x) in the event that the applicable
    Chairman of the Board-established performance targets for the year are
    achieved, a pro-rated bonus for the portion of the year in which such
    termination occurs, which pro-rated bonus shall be payable in the same form
    and at the same time as bonus payments are made to Vail Resorts, Inc.'s
    senior executives generally, (y) continuation of his then-current Base
    Salary through the first 18 months of the date of such termination (unless
    such termination for good reason takes place within the first 6 months of
    this Agreement, then such Base Salary continuation shall continue through
    the first 24 months of the date of termination), and (z) any fully vested
    stock options or shares.
    Termination By Executive Without Good Reason
    . EXECUTIVE may also terminate this Agreement at any time without good
    reason by giving ROCKRESORTS at least one hundred twenty (120) days prior
    written notice or notice of non-renewal as provided in Section 3 (a). In
    such event, provided that EXECUTIVE has executed the Release, EXECUTIVE
    shall be entitled to receive only his then-current Base Salary through the
    date of termination and any fully vested stock options or shares and other
    applicable benefits generally available to terminated senior executives at
    Vail Resorts, Inc. (not to be deemed to include severance payments or salary
    continuation). Further, EXECUTIVE acknowledges that in the event of such a
    termination without good reason, he shall not be entitled to receive any
    bonus for the year of termination.
    Termination Due To Disability
    . In the event that EXECUTIVE becomes permanently disabled (as determined by
    the Chairman and the Board in good faith according to applicable law),
    ROCKRESORTS shall have the right to terminate this Agreement upon written
    notice to EXECUTIVE; provided, however, that in the event that EXECUTIVE
    executes the Release, EXECUTIVE shall be entitled to receive (i) his
    then-current Base Salary through the date of such termination, (ii) in the
    event the applicable Chairman of the Board-established performance targets
    for the year are achieved, a pro-rated bonus for the portion of the year in
    which such termination occurs, which pro-rated bonus shall be payable in the
    same form and at the same time as bonus payments are made to Vail Resorts,
    Inc.'s senior executives generally, and (iii) continuation of his
    then-current Base Salary through the earlier of (x) the scheduled expiration
    date of this Agreement (but in no event less than 12 months from the date of
    disability) or (y) the date on which his long-term disability insurance
    payments commence. Further, EXECUTIVE shall be entitled to retain all fully
    vested stock options and shares pursuant to the terms of the applicable
    stock option agreement.
    Termination Due To Death
    . This Agreement shall be deemed automatically terminated upon the death of
    EXECUTIVE. In such event, provided EXECUTIVE's personal representative
    executes a release substantially in the form of the Release, EXECUTIVE's
    personal representative shall be entitled to receive (i) the EXECUTIVE's
    then-current Base Salary through such date of termination, and (ii) in the
    event that the applicable Chairman of the Board-established performance
    targets for the year are achieved, a pro-rated bonus for the portion of the
    year in which such termination occurs, which pro-rated bonus shall be
    payable in the same form and at the same time as bonus payments are made to
    Vail Resorts, Inc.'s senior executives generally. Further, EXECUTIVE's
    personal representative shall be entitled to retain any fully vested stock
    options pursuant to the terms of the applicable stock option agreement.
    Other Benefits
    . During any period in which EXECUTIVE is entitled to Base Salary
    continuation following termination or expiration of this Agreement under the
    terms of this Section 3, EXECUTIVE shall also be entitled to continuation of
    then-current health, dental and other insurance benefits for EXECUTIVE and
    his dependents, at ROCKRESORTS's expense. Except as expressly set forth in
    this Section 3, EXECUTIVE shall not be entitled to receive any compensation
    or other benefits in connection with termination of his employment.
    Payment of Salary Continuation
    . Payment of Base Salary following termination of this Agreement as required
    by this Section 3 shall be made in accordance with ROCKRESORTS' normal
    payroll practices; provided, however, that in the event of a breach by
    EXECUTIVE of the provisions of Sections 4, 5, 6 or 7 hereof, ROCKRESORTS
    shall be entitled to cease all such payments. No termination of this
    Agreement shall affect any of the rights and obligations of the parties
    hereto under Sections 4, 5, 6 and 7, but such rights and obligations shall
    survive such termination in accordance with the terms of such sections.
    
    Non-Competition
    .
    
    The provisions of this Section 4 shall apply for a period of one (1) year
    beginning with the date of termination of EXECUTIVE's employment with
    ROCKRESORTS pursuant to Section 3, subsection (b), (e) or (f). This Section
    4 shall not apply in the event of termination of EXECUTIVE's employment with
    ROCKRESORTS pursuant to Section 3, subsection (c) or (d). During such
    period, EXECUTIVE will not, without the prior written consent of the
    Chairman, directly or indirectly, become associated, either as owner,
    employee, officer, director, independent contractor, agent, partner, advisor
    or in any other capacity calling for the rendition of personal services,
    with any individual, partnership, corporation, or other organization
    operating within the United States whose business or enterprise is primarily
    engaged in the operation of resort hotels (as opposed to urban or commercial
    hotels) and has operations consisting of 10 or more resort hotels; provided,
    however, that the foregoing shall not preclude EXECUTIVE from having passive
    investments in less than five percent (5%) of the outstanding capital stock
    of a competitive corporation which is listed on a national securities
    exchange or regularly traded in the over-the-counter market or which have
    been approved in writing by the Chairman. If, for any reason, any portion of
    this covenant shall be held to be unenforceable it shall be deemed to be
    reformed so that it is enforceable to the maximum extent permitted by law.
    
    Further, EXECUTIVE covenants and agrees that, during his employment by
    ROCKRESORTS and for the period of one year thereafter, EXECUTIVE will not
    solicit directly or indirectly for another business or enterprise any person
    who is a managerial or higher level employee of Vail Resorts, Inc. or any of
    its subsidiaries (including ROCKRESORTS) at the time of EXECUTIVE's
    termination.
    
    Document Return; Resignations
    .
    
    Upon termination of EXECUTIVE's employment with ROCKRESORTS for any reason,
    EXECUTIVE agrees that he shall promptly surrender to ROCKRESORTS all
    letters, papers, documents, instruments, records, books, products, and any
    other materials owned by any of the Companies or used by EXECUTIVE in the
    performance of his duties under this Agreement. Additionally, upon
    termination of EXECUTIVE's employment with ROCKRESORTS for any reason,
    EXECUTIVE agrees to immediately resign from, and execute appropriate
    resignation letters relating to, all officer, director, management or board
    positions he may have by reason of his employment or involvement with
    ROCKRESORTS, specifically including but not limited to the Board, the boards
    of any of the Companies and any other boards, districts, homeowner and/or
    industry associations in which EXECUTIVE serves at the direction of
    ROCKRESORTS (collectively the "Associations").
    
    Confidentiality
    .
    
    During the term of this Agreement, and at all times following the
    termination of EXECUTIVE's employment with ROCKRESORTS for any reason,
    EXECUTIVE shall not disclose, directly or indirectly, to any person, firm or
    entity, or any officer, director, stockholder, partner, associate, employee,
    agent or representative thereof, any confidential information or trade
    secrets of any of the Companies or the Associations.
    
    Non-Disparagement
    .
    
    For a period of five (5) years following the termination of EXECUTIVE's
    employment with ROCKRESORTS for any reason, EXECUTIVE agrees that he shall
    not make any statements disparaging of any of the Companies, the Board, and
    the officers, directors, stockholders, or employees of any of the Companies
    or the Associations. ROCKRESORTS shall similarly not disparage EXECUTIVE
    following such termination, it being understood that, subject to the terms
    of this Section 7, ROCKRESORTS and EXECUTIVE, as appropriate, may respond
    truthfully to inquiries from prospective employers of EXECUTIVE, or as may
    be required by any governmental or judicial body acting in their official
    capacity.
    
    Injunctive Relief
    .
    
    The parties acknowledge that the remedy at law for any violation or
    threatened violation of Sections 4, 5, 6, 7 and/or 9 of this Agreement may
    be inadequate and that, accordingly, either party shall be entitled to
    injunctive relief in the event of such a violation or threatened violation
    without being required to post bond or other surety. The above stated
    remedies shall be in addition to, and not in limitation of, any other rights
    or remedies to which either party is or may be entitled at law, in equity,
    or under this Agreement.
    
    Non-Assignability
    .
    
    It is understood that this Agreement has been entered into personally by the
    parties. Neither party shall have the right to assign, transfer, encumber or
    dispose of any duties, rights or payments due hereunder, which duties,
    rights and payments with respect hereto are expressly declared to be
    non-assignable and non-transferable, being based upon the personal services
    of EXECUTIVE, and any attempted assignment or transfer shall be null and
    void and without binding effect on either party; provided, however, that
    ROCKRESORTS may assign this Agreement to any affiliate or successor
    corporation.
    
    Complete Agreement
    .
    
    This Agreement constitutes the full understanding and entire employment
    agreement of the parties, and supersedes and is in lieu of any and all other
    understandings or agreements between ROCKRESORTS and EXECUTIVE. Nothing
    herein is intended to limit any rights or duties EXECUTIVE has under the
    terms of any applicable stock option, incentive or other similar agreements.
    
    Arbitration
    .
    
    Other than the parties right to seek injunctive relief in accordance with
    Section 8 of this Agreement, any controversy or claim arising out of or in
    relation to this Agreement or any breach thereof shall be resolved by final
    and binding arbitration, in accordance with the rules for contractual
    disputes, by the Judicial Arbiter Group ("JAG"), Denver, Colorado, and
    judgment on the award rendered may be entered in any court having
    jurisdiction. In the event that any controversy or claim is submitted for
    arbitration hereunder relating to the failure or refusal by ROCKRESORTS or
    EXECUTIVE to perform in full all of its obligations hereunder, ROCKRESORTS
    or EXECUTIVE, as applicable, shall have the burden of proof (as to both
    production of evidence and persuasion) with respect to the justification for
    such failure or refusal. The arbitrator(s) shall award the prevailing party
    its reasonable attorneys' fees and costs. The arbitrator(s) shall not have
    the power to direct equitable relief.
    
    Amendments
    .
    
    Any amendment to this Agreement shall be made only in writing and signed by
    EXECUTIVE and ROCKRESORTS by an authorized representative.
    
    Governing Law
    .
    
    The internal laws of the State of Colorado law shall govern the construction
    and enforcement of this Agreement.
    
    Notices
    .
    
    Any notice required or authorized hereunder shall be deemed delivered with
    deposited, postage prepaid, in the United States mail, certified, with
    return receipt requested, addressed to the parties as follows:
    
    Mr. Edward Mace
    
    364 Ethel Avenue
    
    Mill Valley, Ca 94941
    
    Rockresorts International LLC
    
    % Vail Resorts, Inc., PO Box 7
    
    Vail, Colorado 81658
    
    Attn.: Chairman and CEO
    
    cc: General Counsel
    
     
    
     
    
    IN WITNESS WHEREOF, the parties or their duly authorized representatives
    hereto have executed this Agreement as of the day of first written above.

     
    
    EMPLOYER:
    
    ROCKRESORTS INTERNATIONAL, LLC
    
    By: ________________________________
    
    Its: ________________________________
    
         
    
    EXECUTIVE
    
     
    
    ____________________________________
    
    Edward Mace

     
    
    MUTUAL RELEASE

    This mutual release (this "Release") is entered into as of this__________day
    of ____________,____ (the "Release Date") by Ed Mace ("Employee"), on the
    one hand and Rock Resorts International, LLC ("ROCKRESORTS") on the other
    hand.

 1. Reference is hereby made to the employment agreement dated , 2001 (the
    "Employment Agreement") by the parties hereto setting forth the agreements
    among the parties regarding the termination of the employment relationship
    between Employee and ROCKRESORTS. Capitalized terms used but not defined
    herein have the meanings ascribed to them in the Employment Agreement.
 2. Employee, for himself, his wife, heirs, executors, administrators,
    successors, and assigns, hereby releases and discharges ROCKRESORTS and its
    respective direct and indirect parents and subsidiaries, and other
    affiliated companies, and each of their respective past and present
    officers, directors, agents and employees, from any and all actions, causes
    of action, claims, demands, grievances, and complaints, known and unknown,
    which Employee or his wife, heirs, executors, administrators, successors, or
    assigns ever had or may have at any time through the Release Date. Employee
    acknowledges and agrees that this Release is intended to and does cover, but
    is not limited to, (i) any claim of employment discrimination of any kind
    whether based on a federal, state, or local statute or court decision,
    including the Age Discrimination in Employment Act with appropriate notice
    and recision periods observed; (ii) any claim, whether statutory, common
    law, or otherwise, arising out of the terms or conditions of Employee's
    employment at ROCKRESORTS and/or Employee's separation from ROCKRESORTS
    including, but not limited to, any claims in the nature of tort or contract
    claims, wrongful discharge, promissory estoppel, intentional or negligent
    infliction of emotional distress, and/or breach of covenant of good faith
    and fair dealing; enumeration of specific rights, claims, and causes of
    action being released shall not be construed to limit the general scope of
    this Release. It is the intent of the parties that by this Release Employee
    is giving up all rights, claims and causes of action occurring prior to the
    Release Date, whether or not any damage or injury therefrom has yet
    occurred. Employee accepts the risk of loss with respect to both
    undiscovered claims and with respect to claims for any harm hereafter
    suffered arising out of conduct, statements, performance or decisions
    occurring before the Release Date.
 3. ROCKRESORTS hereby releases and discharges Employee, his wife, heirs,
    executors, administrators, successors, and assigns, from any and all
    actions, causes of actions, claims, demands, grievances and complaints,
    known and unknown, which ROCKRESORTS ever had or may have at any time
    through the Release Date. ROCKRESORTS acknowledges and agrees that this
    Release is intended to and does cover, but is not limited to, (i) any claim,
    whether statutory, common law, or otherwise, arising out of the terms or
    conditions of Employee's employment at ROCKRESORTS and/or Employee's
    separation from ROCKRESORTS, and (ii) any claim for attorneys' fees, costs,
    disbursements, or other like expenses. The enumeration of specific rights,
    claims, and causes of action being released shall not be construed to limit
    the general scope of this Release. It is the intent of the parties that by
    this Release ROCKRESORTS is giving up all of its respective rights, claims,
    and causes of action occurring prior to the Release Date, whether or not any
    damage or injury therefrom has yet occurred. ROCKRESORTS accepts the risk of
    loss with respect to both undiscovered claims and with respect to claims for
    any harm hereafter suffered arising out of conduct, statements, performance
    or decisions occurring before the Release Date.
 4. This Release shall in no event (i) apply to any claim by either Employee or
    ROCKRESORTS arising from any breach by the other party of its obligations
    under the Employment Agreement occurring on or after the Release Date, (ii)
    waive Employee's claim with respect to compensation or benefits earned or
    accrued prior to the Release Date to the extent such claim survives
    termination of Employee's employment under the terms of the Employment
    Agreement, or (iii) waive Employee's right to indemnification under the
    by-laws of the Company.
 5. This Mutual Release shall be effective as of the Release Date and only if
    executed by both parties.

IN WITNESS WHEREOF, each party hereto, intending to be legally bound, has
executed this Mutual Release on the date indicated below.

 

ROCKRESORTS INTERNATIONAL, LLC

 

_____________________________________

Ed Mace

By: __________________________________

 

Date: ________________________________

 

Date: ________________________________